Matter of Barack Darnell B. (Chera B.) (2015 NY Slip Op 08621)





Matter of Barack Darnell B. (Chera B.)


2015 NY Slip Op 08621


Decided on November 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2015

Gonzalez, P.J., Tom, Mazzarelli, Manzanet-Daniels, JJ.


16198

[*1] In re Barack Darnell B., A Dependent Child Under Eighteen Years of Age, etc.,
andChera B., Respondent-Appellant, 
Leake and Watts Services, Inc., Petitioner-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Law Offices of James M. Abramson, PLLC, New York (Dawn M. Orsatti of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Collela of counsel), attorney for the child.

Order, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about December 1, 2014, which denied respondent mother's motion to vacate an order of disposition, entered upon her default, terminating her parental rights to the subject child and freeing the child for adoption, unanimously affirmed, without costs.
Family Court properly denied the mother's motion to vacate, as she failed to present a reasonable excuse for her failure to appear at an adjourned dispositional hearing date, and she failed to provide a meritorious defense to the petition to terminate her parental rights (CPLR 5015[a][1]; Matter of Chelsea Antoinette A. [Anna S.], 88 AD3d 627 [1st Dept 2011]). The mother failed to provide any details or documentation to support her claim that she was incarcerated on the date of the hearing (Matter of Devon Dupree F., 298 AD2d 103, 103 [1st Dept 2002]). Nor did she provide any explanation as to why she did not contact the court until the filing of her motion to vacate, nearly three months after her default (see id.).
The mother also failed to show that it was not in the child's best interests to terminate her parental rights and free the child for adoption by his foster mother, who has long cared for him and wants to adopt him (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The mother had abandoned the child and had four children previously removed from her care, and she failed to substantiate her assertions that she had completed a drug treatment program, had begun [*2]a domestic violence program, and had been participating in supervised visits with the child (Matter of Gloria Marie S., 55 AD3d 320, 321 [1st Dept 2008], lv dismissed 11 NY3d 909 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 24, 2015
CLERK